Exhibit 10.1

 

LOGO [g545524ex10_1pg1.jpg]

May 21, 2013

Ms. Dawn Zier

[Address redacted]

Dear Dawn:

This letter agreement (this “Agreement”) reflects the commitment of NutriSystem,
Inc. (the “Company”) to pay you a cash bonus on the terms herein set forth.

Subject to your continued employment with the Company through November 15, 2014
(the “Vesting Date”), you will receive a cash bonus equal to $70,894.56 (the
“Bonus”). The Bonus will be paid to you within 45 days following the Vesting
Date.

If, prior to the Vesting Date, your employment with the Company ceases under
circumstances that result in the accelerated vesting of your inducement stock
option grant (as described in the letter agreement between the Company and you
dated November 1, 2012 (the “Employment Agreement”)), then subject to your
satisfaction of the conditions required for such accelerated option vesting
(i.e., timely execution of a release and compliance with certain restrictive
covenants), the Bonus will be paid to you within 45 days following your
cessation of employment; provided that if such 45 day period begins in one
taxable year and ends in a second taxable year, the Bonus will not be paid to
you until the second taxable year. Except as otherwise provided in the preceding
sentence, if your employment ceases for any reason prior to the Vesting Date,
you will forfeit any right to the Bonus.

Any payments made under this Agreement will be subject to tax withholding to the
extent required by applicable law. This Agreement is governed by Pennsylvania
law, without regard to the principles of conflicts of laws. Nothing contained in
this Agreement shall be construed as giving you any right to be retained in the
employ or service of the Company or any of its subsidiaries for any particular
period of time. This Agreement may not be modified in any way except by a
written amendment executed by you and a duly authorized representative of the
Company.

To indicate your agreement with the foregoing, please sign and date this letter
in the space provided below and return it to me. Please retain a copy for your
records.

 

Sincerely,

/s/ Ralph J. Mauro

Ralph J. Mauro Senior VP & General Counsel

Agreed and accepted on May 21, 2013:

 

/s/ Dawn Zier

Dawn Zier